

Iveda Corporation
 
Subscription Agreement


Iveda Corporation
1201 S. Alma School Rd., Suite 4450
Mesa, Arizona 85210
Attention:  David Ly, CEO


 
Re:
Purchase of Iveda Corporation Common Stock

 
Gentlemen:

 
The undersigned (the "Purchaser") hereby subscribes to purchase the number of
shares of common stock of Iveda Corporation, a Nevada corporation (the
"Company"), set forth on the signature page hereof at a purchase price of $1.00
per share.  The shares of the Company’s common stock being purchased pursuant to
this Agreement are referred to herein as the "Shares" or "Share" when used in
the singular.  This subscription may be rejected by the Company in its sole
discretion.  Such purchase of Shares is subject to the following paragraphs.
 
1.           Purchase.  Subject to the terms and conditions hereof, Purchaser
hereby irrevocably agrees to purchase the number of Shares set forth on the
signature page hereof and tenders herewith the cash consideration set forth on
the signature page hereof (with a minimum purchase of $20,000 for 20,000 Shares
unless waived by the Company).  Payment in full by cash or check for the Shares
purchased accompanies the delivery of this Subscription Agreement.
 
2.           Representations and Warranties.  Purchaser hereby makes the
following representations and warranties to the Company and Purchaser agrees to
indemnify, hold harmless, and pay all judgments and claims against the Company
from any liability or injury, including, but not limited to, that arising under
Federal or state securities laws, incurred as a result of any misrepresentation
herein or any warranties not performed by Purchaser.
 
(a)           Purchaser is the sole and true party in interest and is not
purchasing for the benefit of any other person.
 
(b)           Purchaser has read, analyzed, and is familiar with the Company’s
public securities filings, this Subscription Agreement, and the Investor
Suitability Questionnaire.
 
(c)           Purchaser hereby warrants that Purchaser is an "accredited
investor," as defined in Rule 501 promulgated under the Securities Act of 1933,
as amended (the "Act").
 
(d)           Purchaser is aware that an investment in the Shares is highly
speculative and subject to substantial risks.  Purchaser is capable of bearing
the high degree of economic risk and burdens of this venture, including, but not
limited to, the possibility of the complete loss of all funds invested, the loss
of any anticipated tax benefits, the lack of a public market, and limited
transferability of the Shares which may make the liquidation of this investment
impossible for the indefinite future.
 
(e)           At no time was Purchaser presented with or solicited by or through
any article, notice or other communication published in any newspaper or other
leaflet, public promotional meeting, television, radio or other broadcast or
transmittal advertisement or any other form of general advertising.
 
Subscription Agreement 
2/15/10

 
 

--------------------------------------------------------------------------------

 
 
(f)           Purchaser, if a corporation, partnership, trust or other entity,
is authorized and duly empowered to purchase and hold the Shares, has its
principal place of business at the address set forth on the signature page and
has not been formed for the specific purpose of purchasing the Shares.
 
(g)           The Shares are being purchased solely for Purchaser's own account,
for investment, and are not being purchased with a view to the resale,
distribution, subdivision or fractionalization thereof.
 
(h)           Purchaser understands that the Shares have not been registered
under the Act, or any state securities laws, in reliance upon exemptions from
registration for non-public offerings.  Purchaser understands that the Shares or
any interest therein may not be, and agrees that the Shares or any interest
therein will not be, resold or otherwise disposed of by Purchaser unless the
Shares are subsequently registered under the Act and under appropriate state
securities laws or unless the Company receives an opinion of counsel
satisfactory to it that an exemption from registration is available.
 
(i)            Purchaser has been informed of and understands the following:
 
 (1)           The Company acquired its operating subsidiary, IntelaSight, Inc.
(which was formed in 2005), on October 15, 2009;
 
 (2)           There are substantial restrictions on the transferability of the
Shares under the Act; and
 
 (3)           No federal or state agency has made any finding or determination
as to the fairness of the Shares for public investment nor any recommendation or
endorsement of the Shares.
 
(j)            The information set forth in the Investor Suitability
Questionnaire and executed by Purchaser is true, correct and complete.
 
(k)           Purchaser hereby agrees to indemnify the Company, its officers and
directors, and any person participating in the offering and hold them harmless
from and against any and all liability, damage, cost (including legal fees and
court costs) and expense incurred on account of or arising out of:
 
 (1)           Any inaccuracy in the declarations, representations, and
warranties herein above set forth;
 
 (2)           The disposition of any of the Shares by Purchaser contrary to the
foregoing declarations, representations and warranties; and
 
 (3)           Any action, suit or proceeding based upon (i) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; (ii) the
disposition of any of the Shares; or (iii) the breach by Purchaser of any part
of this Subscription Agreement.
 
3.           Setoff.  Notwithstanding the provisions of the last preceding
section or the enforceability thereof, the undersigned hereby grants to the
Company the right to setoff against any amounts payable by the Company to the
undersigned, for whatever reason, of any and all damages, costs, and expenses
(including, but not limited to, reasonable attorneys' fees) which are incurred
on account of or arising out of any of the items referred to in clauses (1)
through (3) of Section 2(k).

 
2

--------------------------------------------------------------------------------

 
 
4.           Restrictions on Transferability of Shares; Compliance with
Securities Act.
 
4.1           Restrictions on Transferability.  Purchaser acknowledges that the
Shares have not been registered under the Act or any state blue sky laws and
that the transferability of an interest in the Shares is restricted by
applicable federal and state securities laws.
 
4.2           Restrictive Legend.  Each certificate representing the Shares and
any other securities issued in respect thereto upon any stock dividend,
recapitalization, merger, consolidation or similar event, are expected (unless
otherwise permitted by the provisions of this Section or by applicable law) to
be stamped or otherwise imprinted with a legend in substantially the following
form (in addition to any legend required under applicable state securities
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT").  THE SHARES MAY BE SOLD OR
TRANSFERRED ONLY IF THE SHARES ARE REGISTERED UNDER THE ACT OR THE COMPANY
RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT THAT AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.
 
5.           Transferability of Subscription Agreement.  Purchaser agrees not to
transfer or assign the obligations or duties contained in this Subscription
Agreement, or any of Purchaser's interest herein.
 
6.           Regulation D.  Notwithstanding anything herein to the contrary,
every person or entity who, in addition to or in lieu of Purchaser, is deemed to
be a purchaser pursuant to Regulation D promulgated under the Act, or otherwise,
does hereby make and join in the making of all the covenants, representations
and warranties made by Purchaser.
 
7.           Acceptance.  Execution and delivery of this Subscription Agreement
and tender of the payment referenced in Section 1 above shall constitute
Purchaser's irrevocable offer to purchase the Shares indicated, which offer may
be accepted or rejected by the Company in its sole discretion for any cause or
for no cause.  Acceptance of this offer by the Company shall be indicated by the
execution hereof by an authorized officer of the Company.
 
8.           Binding Agreement.  Purchaser agrees that Purchaser may not cancel,
terminate or revoke this Subscription Agreement or any agreement Purchaser makes
hereunder, and that this Subscription Agreement shall survive upon the death or
disability of Purchaser and shall be binding upon and inure to the benefit of
the heirs, successors, assigns, executors, administrators, guardians,
conservators, or personal representatives of Purchaser.
 
9.           Incorporation by Reference.  The statement of the number of Shares
subscribed and related information set forth on the signature page are
incorporated as integral terms of this Subscription Agreement.
 
10.         Notices.  Notices and other communications under this Subscription
Agreement shall be in writing and shall be deemed delivered when received or, if
by U.S. mail, when deposited in a regularly maintained receptacle, by Certified
First Class Mail, postage prepaid, addressed:
 
(a)           if to Purchaser, at the address shown on the signature page hereof
unless the Purchaser has advised the Company, in writing, of a different address
as to which notices shall be sent under this Subscription Agreement; and
 
(b)           if to the Company, at the address first above stated, to the
attention of the CEO or to such other address or to the attention of other such
officer, as the Company shall have furnished to Purchaser.

 
3

--------------------------------------------------------------------------------

 
 
11.           Legal Counsel.  Purchaser has had the opportunity to consider the
terms of this Subscription Agreement with Purchaser's legal counsel and has
either obtained the advice of legal counsel in connection with Purchaser's
execution hereof or does hereby expressly waive its right to seek such legal
counsel in connection with this transaction.
 
12.           Miscellaneous.  This Subscription Agreement and the documents and
agreements referenced therein embody the entire agreement and understanding
between the Company and the other parties hereto and supersede all prior
agreements and understandings relating to the subject matter hereof.  This
Subscription Agreement does not entitle the undersigned to any rights as a
holder of Shares or as a shareholder of the Company with respect to the Shares
purchasable hereunder for which payment hereunder has not been received and
accepted by the Company.  It is the intent of the parties hereto that all
questions with respect to the construction and interpretation of this
Subscription Agreement and the rights and liabilities of the parties hereto
shall be determined in accordance with the laws of the State of Arizona, without
regard to principles of conflicts of laws thereof that would call for the
application of the substantive law of any jurisdiction other than the State of
Arizona.  Each of the parties hereto irrevocably and unconditionally agrees
(i) to be subject to the jurisdiction of the courts of the State of Arizona,
(ii) that service of process may be made on such party by prepaid certified mail
with a validated proof of mailing receipt constituting evidence of valid
service, and (iii) that service made pursuant to clause (ii) above shall have
the same legal force and effect as if serviced upon such party personally within
the State of Arizona.  The headings in this Subscription Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Subscription Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
13.           Subscription Payment.  All subscription payments should be made
payable to "Iveda Corporation."  Your funds will be immediately available to the
Company.
 
[Remainder of Page Intentionally Left Blank]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Purchaser has executed this Subscription Agreement on the
date set forth on the signature page.
 
Purchaser desires to take title in the Shares as follows (check one):
 
 
¨
(a
Individual (one signature required on page 7);

 
 
¨
(b)
Husband and Wife as community property (one signature is required on page 7 if
interest is held in one name, i.e., managing spouse; two signatures are required
on page 6 if interest is held in both names);

 
 
x
(c)
Joint Tenants with rights of survivorship
(both parties must sign on page 7);

  
 
¨
(d)
Tenants in Common (both parties must sign on page 7);

 
 
¨
(e
Trust (trustee(s) must sign on page 8);

  
 
¨
(f)
Partnership or Limited Liability Company (general partner(s), manager(s), or
authorized member(s) must sign on page 9);

 
 
¨
(g)
Corporation (authorized officer must sign on page 11);

 
 
¨
(h)
Employee Benefit Plan (authorized officer must sign on page 12);

 
 
¨
(i)
Individual Retirement Account (authorized party must sign on page 12);

 
 
¨
(j)
Keogh Plan (authorized party must sign on page 12);

  
 
¨
(k)
Other Tax-Exempt Entities (authorized parties must sign on page 12).

 
The exact name(s) under which title to the Shares is to be taken and as it is to
appear on the certificate representing the Shares as follows:
 
William M. Walsh and Patricia Walsh
       

 
Please print

 
5

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT
SIGNATURE PAGE
FOR INDIVIDUAL PURCHASERS,
JOINT TENANTS, AND TENANTS IN COMMON

 
Number of Shares Purchased:
   
700,000                                         
           
Total Dollar Amount of Shares Subscribed:
   
$700,000.00                                         
 
Investor #1
   
Investor #2
           
/s/ William M. Walsh
   
/s/ Patricia Walsh                                         
 
Signature
   
Signature
           
Social Security Number
   
Social Security Number
           
William M. Walsh
   
Patricia Walsh
 
Print or Type Name
   
Print or Type Name
           
Residence Address
   
Residence Address
                               

 
ACKNOWLEDGMENT FORM
 
STATE OF ________________________)
          )ss.
COUNTY OF                                             )
 
On the ____ day of __________, ____, personally appeared before me,
__________________ ________________________ and _____________________, the
signer(s) of the above instrument, who duly acknowledged to me that he/she/they
executed the same.

 
SEAL
   
Notary Public in and for Said County and State

 
Subscription accepted:
 
Iveda Corporation

 
By:
/s/ DAVID LY
   
David Ly, CEO
 

 
6

--------------------------------------------------------------------------------

